Citation Nr: 0427512	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bursitis of the 
left shoulder.

2.  Entitlement to a compensable rating for residuals of a 
left wrist fracture.

3.  Entitlement to service connection for residuals of a left 
hip injury.

4.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
bursitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from October 1971 to 
October 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2002, a statement of the 
case was issued in December 2002, and a substantive appeal 
was timely received in January 2003.  

In June 2004, the veteran testified a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Although the RO issued a VCAA letter in September 2001 
addressing the left shoulder, hip and wrist disabilities, it 
does not appear that the veteran has been properly furnished 
notice of VCAA regarding his service connection claim for low 
back disability.  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

Service medical records show the veteran had a motorcycle 
accident during service in August 1974 and injured the left 
side of his body.  He was treated for the left side of his 
body including for his left shoulder, lateral posterior back 
and lateral aspect of left buttocks.  Post service private 
medical records dated February 1990 to August 2001 show that 
the veteran injured his back doing construction work in 
August 1989 and in 1990.  During his June 2004 hearing the 
veteran indicated that doctors have told him his back 
problems are due to his in-service motorcycle accident and 
possibly are secondary to his service-connected left shoulder 
disorder.  He also testified that his left hip disability is 
related to the accident in service when he was thrown on his 
left side.  Although the veteran has been afforded VA 
examinations, the Board believes that under the circumstances 
of this case the provisions of 38 C.F.R. § 3.159(c)(4) (2003) 
require medical etiology opinions.  

The Board also notes that in an October 2002 statement, the 
veteran included language to the effect that his left 
shoulder and left wrist disabilities have increased in 
severity.  The veteran was last afforded a VA examination in 
February 2002.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, the case must be returned to the 
RO for such examinations as to these rating issues.  

Finally, at the June 2004 Board hearing, the veteran referred 
to additional private medical records and the Board granted a 
motion to hold the record open for 30 days to allow the 
veteran an opportunity to submit any such records.  No 
records have been received.  However, since the veteran has 
identified at least one private doctor, VA must undertake 
appropriate action to assist him in obtaining any available 
records from that medical care provider.  Moreover, at the 
June 2004 hearing the veteran reported that he as receiving 
Social Security benefits in connection with his back 
disorder. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
an appropriate VCAA letter with 
regard to the low back disability in 
compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of 
(a) the information and evidence not 
of record that is necessary to 
substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the 
information and evidence that the 
veteran is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 
(2002).

2.  The veteran should be requested 
to furnish the names and addresses of 
all medical care providers who may 
have medical records showing 
treatment for the disabilities in 
question (to specifically include a 
"Dr. Firr" and an un-named female 
doctor as reported by the veteran and 
the June 2004 Board hearing.   The RO 
should then take appropriate action 
to request records from all such 
medical care providers identified by 
the veteran. 

3.  The RO should contact the Social 
Security Administration and request 
all administrative and medical 
records associated with the veteran's 
reported disability claim. 

4.  The veteran should be scheduled 
for appropriate VA examinations to 
ascertain the current nature and 
etiology of his low back disorder and 
claimed left hip disability.  It is 
imperative that the claims file be 
made available to and be reviewed by 
the examiners in connection with the 
examinations.  The examinations 
should include any medically 
advisable diagnostic tests or studies 
for an accurate assessment of the 
disorders.  After reviewing the 
claims file (to specifically include 
service medical records) and 
examining the veteran, the 
appropriate examiner should offer an 
opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
current low back disorder and any 
current left hip disability are 
directly related to the veteran's 
motorcycle accident during service 
and/or are proximately due to, or 
have been aggravated by, his service-
connected left shoulder disorder.  
The significance of the reported 
post-service back injuries should 
also be addressed.  A detailed 
rationale for all opinions expressed 
should be furnished. 

5.  The veteran should also be 
afforded VA examinations to 
determine the current nature and 
severity of his service-connected 
left shoulder and left wrist 
disabilities.  It is imperative that 
the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  
The examinations should include any 
medically advisable diagnostic tests 
or studies for an accurate 
assessment of the disorders.  
Examination findings should be 
reported to allow for evaluations 
under applicable diagnostic codes 
for the left shoulder and for the 
left wrist.  The appropriate 
examiner should also report (in 
degrees if possible) the point in 
range of motion testing where the 
disability results in additional 
functional loss due to pain, 
fatigue, weakness and/or 
incoordination.  A detailed 
rationale for all opinions expressed 
should be furnished. 

6.  After completion of the above, 
the RO should review the expanded 
record and determine if the benefits 
sought can be granted.  The veteran 
and his representative should be 
furnished an appropriate 
supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




